DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 10 May 2021.  The information therein was considered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15 of U.S. Patent No. 11,004,901 (‘901). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are recited in claims 14-15 of ‘901.
	
	

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the claimed limitations in combination namely, as recited in independent claim 1, a magnetic random access memory (MRAM), comprising: a first magnetic layer disposed over a substrate; a first non-magnetic layer disposed over the first magnetic layer; a second magnetic layer disposed over the first non-magnetic layer; a second non-magnetic layer disposed over the second magnetic layer; and a third non-magnetic layer disposed in direct contact with the second non-magnetic layer, wherein: the second magnetic layer includes a plurality of magnetic material pieces separated from each other, all of the plurality of magnetic material pieces are in direct contact with the first non- magnetic layer, and when viewed from above, shapes of the plurality of magnetic material pieces includes a circular shape, an oval shape and a cloud-shape; and as recited in independent claim 14, a magnetic random access memory (MRAM), comprising: a first magnetic layer disposed over a substrate; a first non-magnetic layer disposed over the first magnetic layer; a second magnetic layer disposed over the first non-magnetic layer; a second non-magnetic layer disposed over the second magnetic layer; and a third non-magnetic layer disposed in direct contact with the second non-magnetic layer, wherein: the second magnetic layer includes a plurality of magnetic material pieces separated from each other, all of the plurality of magnetic material pieces are in direct contact with the first non- magnetic layer, and each of the plurality of magnetic material pieces has a cross section shape selected from the group consisting of a tapered columnar shape having a width at a top smaller than a width at a bottom, a reversed tapered columnar shape having a width at a top larger than a width at a bottom, a columnar barrel shape having a largest width at a middle, and a columnar pincushion shape having a smallest width at a middle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ranjan et al. US 8,018,011 teach a multi-state magnetic memory including non-uniform free layer comprised of a uniform distribution of broadly varying non-uniformly sized grain structures. 
Apalkov et al. US 2007/0085068 teach spin transfer based magnetic storage cells including granular free layers. 
Nakamura et al. US 7,432,574 teach a magnetic memory including a magnetic free layer composed of magnetic fine particles separated spatially with a non-magnetic material.
Sugiyama et al. US 7,420,786 teach a magneto-resistance effect element including a magnetic recording layer having a plurality of ferromagnetic particles spaced from one another by dielectric provided on the tunnel barrier layer.
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        9/26/2022